On Remand from the Alabama Supreme Court

PITTMAN, Judge.
The Alabama Supreme Court has reversed this court’s June 18, 2004, affir-mance, without opinion, of the trial court’s judgment, and it has remanded the case to this court. Ex parte McConathy, 911 So.2d 677 (Ala.2005). In compliance with the Alabama Supreme Court’s opinion, the trial court’s judgment of forfeiture is reversed, and the cause is remanded to the trial court for the entry of a judgment consistent with the Supreme Court’s opinion.
REVERSED AND REMANDED.
CRAWLEY, P.J., and THOMPSON, MURDOCK, and BRYAN, JJ., concur.